Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered September 10, 1992, convicting defendant, upon her plea of guilty, of grand larceny in the fourth degree, and sentencing her to a term of 5 years’ probation and restitution in the amount of $7,030, unanimously affirmed.
The court’s imposition of $7,030 for restitution to be made to the victim bank from a robbery masterminded by defendant, who was the bank’s employee at the time, is neither harsh nor excessive. As defendant admitted the amount stolen from the bank the court did not need to hold a hearing simply on defendant’s ability to pay (cf., People v Alonzo, 155 AD2d 233). Defendant may seek resentencing pursuant to CPL 420.10 (5) if she is unable to make the mandated payments in the future. Concur—Murphy, P. J., Wallach, Ross, Nardelli and Williams, JJ.